Name: Council Decision (EU) 2019/477 of 12 March 2019 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  international affairs;  cooperation policy;  Europe;  regions and regional policy
 Date Published: 2019-03-25

 25.3.2019 EN Official Journal of the European Union L 82/2 COUNCIL DECISION (EU) 2019/477 of 12 March 2019 on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 217 in conjunction with point (i) of Article 218(6)(a) thereof, Having regard to the 2005 Act of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) The Protocol to the Euro-Mediterranean Agreement establishing an Association between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (hereinafter the Protocol) was signed on behalf of the European Community and its Member States on 30 November 2009 subject to its conclusion. (2) In accordance with Article 8(2) of the Protocol, the Protocol has been applied on a provisional basis since 1 January 2007. (3) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (4) The Protocol should be approved, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Euro-Mediterranean Association Agreement between the European Communities and their Member States, of the one part, and the Hashemite Kingdom of Jordan, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union (2) is hereby approved on behalf of the European Union and its Member States. Article 2 The President of the Council shall give the notifications provided for in Article 7 of the Protocol on behalf of the Union (3) and shall make the following notification to the Hashemite Kingdom of Jordan: As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community and from that date exercises all rights and assumes all obligations of the European Community. Therefore, references to the European Community or to the Community in the text of the Protocol are, where appropriate, to be read as the European Union. Article 3 This Decision shall enter into force on the day of its adoption. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 12 March 2019. For the Council The President E.O. TEODOROVICI (1) Consent given on 18 January 2011 (OJ C 136E, 11.5.2012, p. 105). (2) OJ L 40, 13.2.2010, p. 64. (3) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.